DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Leonard Hua on 03/10/2021.
The application has been amended as follows: 

1-24. (Cancelled).

25.  (Currently Amended) A method for utilizing a container interface of a touch screen terminal having a single touch screen, comprising:
displaying, by the touch screen terminal, a source interface on the touch screen of the touch screen terminal, wherein the displayed source interface includes a plurality of displayed source objects;
receiving, by the touch screen terminal while the source interface is displayed on the touch screen, a container interface invoking instruction via the touch screen of the touch screen terminal based on identifying a first gesture performed on the touch screen, wherein the first gesture is identified based on a mapping of the first gesture to the container interface invoking instruction according to a preset gesture-instruction mapping;
in response to receiving the container interface invoking instruction, displaying, by the touch screen terminal, the container interface overlaid onto a first display area of the source interface displayed on the touch screen, wherein the source interface with the overlaid container interface further includes a source object displayed in a second display area of the source interface;

in response to receiving the object placing instruction, displaying, by the touch screen terminal, an icon corresponding to the source object in the container interface; 
receiving, by the touch screen terminal, an interface switching instruction via the touch screen based on identifying a third gesture performed on the touch screen, wherein the third gesture is different from the first and second gestures and is identified based on a mapping of the third gesture to the interface switching instruction according to the preset gesture-instruction mapping;
after receiving the interface switching instruction, displaying, by the touch screen terminal, the container interface on a first display area of a target interface displayed on the touch screen, wherein displaying the container interface on the first display area of the target interface includes displaying the icon corresponding to the source object in the container interface; and
receiving, by the touch screen terminal, an icon placing instruction via the touch screen based on identifying a fourth gesture performed on the touch screen, wherein the fourth gesture corresponds to dragging the icon from the container interface displayed on the first display area of the target interface and dropping the icon onto a target object in a second display area of the target interface, wherein the target object is a folder, wherein the fourth gesture is identified based on a mapping of the fourth gesture to the icon placing instruction according to the preset gesture-instruction mapping, and wherein the container interface is automatically closed after receiving the icon placing instruction;
wherein the container interface is overlaid on top of the same portion of the source interface of the touch screen and the target interface of the touch screen such that the first display area of the 
wherein before displaying the icon corresponding to the source object in the container interface, the method further comprises: determining, according to attribute information of the source object indicating a source object type corresponding to the source object, a type of icon to be displayed that corresponds to the source object, wherein different source object types correspond to different types of icons;
wherein the container interface displayed in response to receiving the container interface invoking instruction comprises multiple displayed icons, and wherein the method further comprises: determining relevant and irrelevant objects corresponding to the multiple displayed icons of the container interface, wherein a displayed icon corresponding to an irrelevant object in the container interface is displayed in a dimmed manner which distinguishes the irrelevant object in the container interface from a relevant object in the container interface.

26.  (Previously Presented) The method of claim 25, wherein the second gesture comprises clicking the source object in the source interface.

27.  (Previously Presented)  The method of claim 25, wherein the second gesture comprises pressing and holding the source object in the source interface, dragging the source object into the container interface, and releasing the source object.

28-40. (Cancelled). 


displaying a source interface on the touch screen of the touch screen terminal, wherein the displayed source interface includes a plurality of displayed source objects;
receiving, while the source interface is displayed on the touch screen, a container interface invoking instruction via the touch screen based on identifying a first gesture performed on the touch screen, wherein the first gesture is identified based on a mapping of the first gesture to the container interface invoking instruction according to a preset gesture-instruction mapping;
in response to receiving the container interface invoking instruction, displaying a container interface overlaid onto a first display area of the source interface displayed on the touch screen, wherein the source interface with the overlaid container interface further includes a source object displayed in a second display area of the source interface;
receiving an object placing instruction via the touch screen based on identifying a second gesture performed on the touch screen, wherein the second gesture is different from the first gesture and is identified based on a mapping of the second gesture to the object placing instruction according to the preset gesture-instruction mapping;
in response to receiving the object placing instruction, displaying an icon corresponding to the source object in the container interface; 
receiving an interface switching instruction via the touch screen based on identifying a third gesture performed on the touch screen, wherein the third gesture is different from the first and second gestures and is identified based on a mapping of the third gesture to the interface switching instruction according to the preset gesture-instruction mapping;

receiving an icon placing instruction via the touch screen based on identifying a fourth gesture performed on the touch screen, wherein the fourth gesture corresponds to dragging the icon from the container interface displayed on the first display area of the target interface and dropping the icon onto a target object in a second display area of the target interface, wherein the target object is a folder, wherein the fourth gesture is identified based on a mapping of the fourth gesture to the icon placing instruction according to the preset gesture-instruction mapping, and wherein the container interface is automatically closed after receiving the icon placing instruction;
wherein the container interface is overlaid on top of the same portion of the source interface of the touch screen and the target interface of the touch screen such that the first display area of the source interface and the first display area of the target interface correspond to the same area of the touch screen;
wherein the processor is further configured to execute the processor-executable instructions to facilitate: before displaying the icon corresponding to the source object in the container interface, determining, according to attribute information of the source object indicating a source object type corresponding to the source object, a type of icon to be displayed that corresponds to the source object, wherein different source object types correspond to different types of icons;
wherein the container interface displayed in response to receiving the container interface invoking instruction comprises multiple displayed icons, and wherein the processor is further configured to execute the processor-executable instructions to facilitate: determining relevant and irrelevant objects corresponding to the multiple displayed icons of the container interface, wherein a displayed icon corresponding to an irrelevant object in the container interface is displayed in a dimmed manner which distinguishes the irrelevant object in the container interface from a relevant object in the container interface.

42.  (Previously Presented) The touch screen terminal according to claim 41, wherein the second gesture comprises clicking the source object in the source interface.

43.  (Previously Presented)  The touch screen terminal according to claim 41, wherein the second gesture comprises pressing and holding the source object in the source interface, dragging the source object into the container interface, and releasing the source object.

44-46. (Cancelled).

47.  (Currently Amended) A non-transitory computer-readable medium having processor-executable instructions stored thereon, wherein the processor-executable instructions, when executed, facilitate:
displaying, by a touch screen terminal having a single touch screen, a source interface on the touch screen, wherein the displayed source interface includes a plurality of displayed source objects;
receiving, while the source interface is displayed on the touch screen, a container interface invoking instruction via the touch screen of the touch screen terminal based on identifying a first gesture performed on the touch screen, wherein the first gesture is identified based on a mapping of the first gesture to the container interface invoking instruction according to a preset gesture-instruction mapping;

receiving an object placing instruction via the touch screen based on identifying a second gesture performed on the touch screen, wherein the second gesture is different from the first gesture and is identified based on a mapping of the second gesture to the object placing instruction according to the preset gesture-instruction mapping;
in response to receiving the object placing instruction, displaying an icon corresponding to the source object in the container interface; 
receiving an interface switching instruction via the touch screen based on identifying a third gesture performed on the touch screen, wherein the third gesture is different from the first and second gestures and is identified based on a mapping of the third gesture to the interface switching instruction according to the preset gesture-instruction mapping;
after receiving the interface switching instruction, displaying the container interface on a first display area of a target interface displayed on the touch screen, wherein displaying the container interface on the first display area of the target interface includes displaying the icon corresponding to the source object in the container interface; and
receiving an icon placing instruction via the touch screen based on identifying a fourth gesture performed on the touch screen, wherein the fourth gesture corresponds to dragging the icon from the container interface displayed on the first display area of the target interface and dropping the icon onto a target object in a second display area of the target interface, wherein the target object is a folder, wherein the fourth gesture is identified based on a mapping of the fourth gesture to the icon placing 
wherein the container interface is overlaid on top of the same portion of the source interface of the touch screen and the target interface of the touch screen such that the first display area of the source interface and the first display area of the target interface correspond to the same area of the touch screen;
wherein the processor-executable instructions, when executed, further facilitate: before displaying the icon corresponding to the source object in the container interface, determining, according to attribute information of the source object indicating a source object type corresponding to the source object, a type of icon to be displayed that corresponds to the source object, wherein different source object types correspond to different types of icons;
wherein the container interface displayed in response to receiving the container interface invoking instruction comprises multiple displayed icons, and wherein the processor-executable instructions, when executed, further facilitate: determining relevant and irrelevant objects corresponding to the multiple displayed icons of the container interface, wherein a displayed icon corresponding to an irrelevant object in the container interface is displayed in a dimmed manner which distinguishes the irrelevant object in the container interface from a relevant object in the container interface.

48.  (Previously Presented) The non-transitory computer-readable medium according to claim 47, wherein the second gesture comprises clicking the source object in the source interface.



50-53. (Cancelled).

54.  (Previously Presented) The method according to claim 25, wherein determining the type of icon that corresponds to the source object further comprises:
searching an object attribute database which comprises attribute information of each source object of the touch screen terminal and icon information corresponding thereto.

55.  (Previously Presented) The method according to claim 25, wherein determining the type of icon that corresponds to the source object further comprises:
determining a name suffix of the source object.

56.  (Previously Presented) The method of claim 25, wherein after receiving the icon placing instruction, the method further comprises:
displaying an operation list for the icon dropped onto the target object, wherein the operation list includes a list of performable operations based an association between the source object and the target object;
receiving an operation selection instruction based on the displayed operation list; and
executing an operation corresponding to the operation selection instruction.  

57.  (Previously Presented) The method of claim 25, further comprising:

wherein, while the icon is being dragged from the container interface displayed on the first display area of the target interface, irrelevant target objects on the target interface are displayed in a dimmed manner which distinguishes the irrelevant target objects on the target interface from the relevant target objects on the target interface.  

58.  (Previously Presented)  The method of claim 57, wherein the irrelevant target objects on the target interface are in an unavailable state such that a drag-and-drop operation onto the irrelevant target objects is prohibited.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art, alone or in combination, fails to teach “the container interface displayed in response to receiving the container interface invoking instruction comprises multiple displayed icons, and wherein the processor-executable instructions, when executed, further facilitate: determining relevant and irrelevant objects corresponding to the multiple displayed icons of the container interface, wherein a displayed icon corresponding to an irrelevant object in the container interface is displayed in a dimmed manner which distinguishes the irrelevant object in the container interface from a relevant object in the container interface” as recited in claims 25,  41, and 47.
Omura et al. (US 2003/0069931 A1) discloses an interface comprising a stacking area A4 for displaying a plurality of objects. Each object includes an icon having an appearance based on an attribute of the object (Fig.13).


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691